USCA11 Case: 21-13023       Date Filed: 08/02/2022   Page: 1 of 14




                                            [DO NOT PUBLISH]
                              In the
         United States Court of Appeals
                  For the Eleventh Circuit
                    ____________________

                           No. 21-13023
                     Non-Argument Calendar
                    ____________________

JANE DOE II, as Administrator
Of the Estate of Jane Doe I; and of
JOHN DOE I,
                                             Plaintiffs-Appellants,
versus
SAVANNAH-CHATHAM COUNTY
PUBLIC SCHOOL SYSTEM and
MARVIN T. JOHNSON,

                                           Defendants-Appellees.
                    ____________________

          Appeal from the United States District Court
              for the Southern District of Georgia
          D.C. Docket No. 4:18-cv-00180-WTM-CLR
                    ____________________
USCA11 Case: 21-13023             Date Filed: 08/02/2022         Page: 2 of 14




2                          Opinion of the Court                       21-13023


Before LUCK, LAGOA, and EDMONDSON, Circuit Judges.
PER CURIAM:
       Plaintiffs John Doe and Jane Doe II (as administrator of the
estate of Jane Doe I)1 appeal the district court’s grant of summary
judgment in favor of Defendants Savannah-Chatham County Pub-
lic School System (“District”) and Marvin T. Johnson. Plaintiffs
brought claims against Defendants under Title IX of the Education
Amendments of 1972, 20 U.S.C. § 1681 (“Title IX”), and under 42
U.S.C. § 1983. 2 Reversible error has been shown. We affirm in
part and vacate in part the district court’s final judgment, and we
remand for further proceedings.


                                           I.




1 Jane Doe I filed initially this civil action on behalf of herself and her minor
son, John Doe. Jane Doe I later died during the pendency of this case. The
district court granted a motion to substitute as plaintiffs John Doe (who by
then had turned 18) and Jane Doe II, as administrator of Jane Doe I’s estate.
2 Plaintiffs raise no challenge to the district court’s grant of summary judg-
ment in favor of Defendants on Plaintiffs’ claim for negligent hiring and reten-
tion under Georgia law or the district court’s grant of summary judgment in
favor of Johnson on Plaintiffs’ claim for violation of Title IX. Those claims are
not before us on appeal.
USCA11 Case: 21-13023       Date Filed: 08/02/2022     Page: 3 of 14




21-13023               Opinion of the Court                        3

       This appeal stems from an alleged sexual assault of a 16-year-
old high school student by a high school assistant principal. On 31
January 2017, John Doe (then a sophomore at Savannah High
School) stayed after school for detention. Johnson, an assistant
principal, was one of the staff members overseeing the detention.
       After detention ended, Johnson offered Doe a ride home.
Doe accepted. Instead of taking Doe directly home, however,
Johnson drove Doe to Johnson’s house and told Doe to come in-
side. Once inside, Johnson removed his pants, instructed Doe to
perform oral sex on him, and engaged in sexual intercourse with
Doe. After the assault, Johnson drove Doe home. Johnson had no
other sexual contact with Doe before or after this incident.
      In April 2017, Doe noticed a rash forming on his body. On
28 April, Doe emailed Johnson and asked if Johnson had HIV or
AIDS. Over the next couple of days, Doe and Johnson exchanged
several emails in which they discussed getting tested for sexually-
transmitted diseases and in which Doe said that Johnson was the
only person Doe had had sex with.
       On 30 April, Doe told his mother about the 31 January prior
incident. Prior to telling his mother, Doe had told no one about
the incident.
       On 1 May 2017, Doe’s mother and stepfather went to the
school and reported the 31 January incident to the high school’s
principal, Tammy Broadnax. Broadnax and the school’s resource
officer then talked to Doe about what happened on 31 January.
USCA11 Case: 21-13023       Date Filed: 08/02/2022     Page: 4 of 14




4                      Opinion of the Court                21-13023

After speaking with Doe, the school resource officer called the po-
lice. The police came to the school and obtained a statement from
Doe.
       After the police interviewed Doe, Broadnax called her super-
visor and the District’s director of risk management. Broadnax
then had the school’s social worker contact the Department of
Family and Child Services. The District also arranged for Doe to
transfer immediately to another school. All of these things hap-
pened on 1 May.
       Also on 1 May, Johnson met with Broadnax, the District’s
director of risk management, and the District’s Chief Human Re-
sources Officer. Following this meeting, the District prohibited
Johnson from having further access to students. District officials
then searched Johnson’s email and discovered the April 2017 email
exchange between Doe and Johnson.
        On 2 May, District officials decided not to renew Johnson’s
employment contract: a decision the District considered the most
efficient way to terminate Johnson’s employment. On 11 May, the
District notified Johnson that his contract would not be renewed
and that his employment with the District would terminate on 30
June 2017. At Johnson’s request, the District scheduled a hearing
on the nonrenewal of Johnson’s contract. But on 31 July (before
the scheduled hearing date), Johnson tendered his resignation.
     Plaintiffs filed this civil action in state court. In their
amended complaint, Plaintiffs asserted claims for violations of Title
USCA11 Case: 21-13023         Date Filed: 08/02/2022     Page: 5 of 14




21-13023                Opinion of the Court                          5

IX and section 1983. The District removed the case to federal dis-
trict court and both Defendants moved for summary judgment.
The district court granted summary judgment in favor of Defend-
ants. This appeal followed.
                                      II.
        On appeal, Plaintiffs first challenge the district court’s grant
of summary judgment in favor of Johnson on Plaintiffs’ section
1983 claim. The district court determined that Count III of Plain-
tiffs’ amended complaint contained no specific allegations about
“whether or how” Johnson violated Doe’s constitutional rights.
The district court thus determined that Count III asserted a section
1983 claim against only the District under a municipal-liability the-
ory and asserted no individual-liability claim against Johnson. Hav-
ing concluded that Plaintiffs’ amended complaint asserted no sec-
tion 1983 claim against Johnson (and that Plaintiffs failed to seek
leave to further amend their complaint), the district court granted
Johnson’s motion for summary judgment.
        We review de novo the district court’s grant of summary
judgment. See Sauls v. Pierce Cty. Sch. Dist., 399 F.3d 1279, 1283
(11th Cir. 2005). We also review de novo a district court’s dismissal
for failure to state a claim, “accepting the allegations in the com-
plaint as true and construing them in the light most favorable to
the plaintiff.” See Butler v. Sheriff of Palm Beach Cty., 685 F.3d
1261, 1265 (11th Cir. 2012).
USCA11 Case: 21-13023          Date Filed: 08/02/2022      Page: 6 of 14




6                        Opinion of the Court                   21-13023

        To comply with federal pleading standards, a complaint
must contain “a short and plain statement of the claim showing
that the pleader is entitled to relief.” See Fed. R. Civ. P. 8(a)(2). To
avoid dismissal, a complaint must also “contain sufficient factual
matter, accepted as true, to ‘state a claim to relief that is plausible
on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). “A claim
has facial plausibility when the plaintiff pleads factual content that
allows the court to draw the reasonable inference that the defend-
ant is liable for the misconduct alleged.” Id.
        We have said that “[t]he failure to specify which particular
defendants certain allegations relate to is not fatal when ‘[t]he com-
plaint can be fairly read to aver that all defendants are responsible
for the alleged conduct.’” See Auto. Alignment & Body Serv. v.
State Farm Mut. Auto. Inc. Co., 953 F.3d 707, 733 (11th Cir. 2020)
(citing Kyle K. v. Chapman, 208 F.3d 940, 944 (11th Cir. 2000)).
       To state a claim for relief under section 1983, a plaintiff must
allege facts showing (1) that an act or omission deprived him of
“rights, privileges, or immunities secured by the Constitution or
laws of the United States”; and (2) that the act or omission “was
committed by a person acting under color of state law.” Harvey v.
Harvey, 949 F.2d 1127, 1130 (11th Cir. 1992).
        Reading the entire amended complaint, we conclude that
Plaintiffs pled sufficient factual content (accepted as true) to allow
a court to draw the reasonable inference that Johnson is liable un-
der section 1983. Plaintiffs’ amended complaint alleges that John-
son -- acting in his role as assistant principal for the District -- drove
USCA11 Case: 21-13023        Date Filed: 08/02/2022      Page: 7 of 14




21-13023                Opinion of the Court                         7

Doe from school to Doe’s home but interrupted that drive to stop
at Johnson’s home where Johnson sexually assaulted Doe: an act
Plaintiffs say violated Doe’s constitutional right to bodily integrity.
        As the district court observed, Count III (dealing with sec-
tion 1983) of Plaintiffs’ amended complaint focuses on the District’s
liability under section 1983. Nevertheless -- given the straightfor-
wardness of the factual allegations in the whole complaint and that
Plaintiffs named only two defendants -- the complaint all in all can
be read fairly as asserting a section 1983 claim both against the Dis-
trict and against Johnson individually. Plaintiffs’ amended com-
plaint is far from the kind of pleading that makes it “virtually im-
possible” for the defendants to understand which claims are being
asserted against them. Cf. Weiland v. Palm Beach Cty. Sheriff’s
Office, 792 F.3d 1313, 1323-25 (11th Cir. 2015) (describing this
Court’s disapproval of “shotgun pleadings” -- including complaints
“asserting multiple claims against multiple defendants without
specifying which of the defendants are responsible for which acts
or omissions, of which of the defendants the claim is brought
against” -- because such pleadings fail to provide adequate notice
to defendants about the claims asserted against them and the
grounds upon which each claim rests).
       We conclude that the district court erred in determining that
Plaintiffs’ amended complaint alleged no individual-liability claim
against Johnson under section 1983. We vacate the district court’s
grant of summary judgment in favor of Johnson on this claim and
USCA11 Case: 21-13023       Date Filed: 08/02/2022    Page: 8 of 14




8                      Opinion of the Court               21-13023

remand for further consideration of Plaintiffs’ section 1983 claim
on the merits.
                                   III.
       Plaintiffs next challenge the district court’s grant of sum-
mary judgment in favor of the District. We review de novo a dis-
trict court’s grant of summary judgment, viewing the facts and
drawing all reasonable inferences in the light most favorable to the
non-moving party. See Sauls, 399 F.3d at 1283. Summary judg-
ment is appropriate where “there is no genuine dispute as to any
material fact and the movant is entitled to judgment as a matter of
law.” Fed. R. Civ. P. 56(a).

    A. Title IX

       Under Title IX, “[n]o person in the United States shall, on
the basis of sex, be excluded from participation in, be denied the
benefits of, or be subjected to discrimination under any education
program or activity receiving Federal financial assistance.” 20
U.S.C. § 1681(a). A teacher’s sexual harassment of a student con-
stitutes actionable sex-based discrimination under Title IX. See
Franklin v. Gwinnett Cty. Pub. Sch., 503 U.S. 60, 75-76 (1992). In
cases involving teacher-on-student sexual harassment, our Title IX
analysis is governed by the Supreme Court’s decision in Gebser v.
USCA11 Case: 21-13023              Date Filed: 08/02/2022          Page: 9 of 14




21-13023                    Opinion of the Court                                  9

Lago Vista Indep. Sch. Dist., 524 U.S. 274 (1998). See Doe v. Sch.
Bd. of Broward Cty., Fla., 604 F.3d 1248, 1254 (11th Cir. 2010). 3
       Under Gebser, a plaintiff “seeking to recover damages
against a school district for teacher-on-student sexual harassment
must establish two things to survive summary judgment: (1) a
school district official with the authority to take corrective
measures had actual notice of the harassment; and (2) the official
with such notice was deliberately indifferent to the misconduct.”
Sauls, 399 F.3d at 1284 (citing Gebser, 524 U.S. at 290-93).
        “Deliberate indifference is an exacting standard; school ad-
ministrators will only be deemed deliberately indifferent if their ‘re-
sponse to the harassment or lack thereof is clearly unreasonable in
light of the known circumstances.’” Doe, 604 F.3d at 1259. Under
this standard, an administrator is deliberately indifferent when he
makes “an official decision . . . not to remedy the [Title IX] viola-
tion.” See Gebser, 524 U.S. at 290.
      About the first element, District officials first learned about
the 31 January 2017 incident on 1 May 2017. 4 We next consider


3 Plaintiffs contend -- without citation to legal support -- that the district court
erred in applying Gebser to resolve the Title IX claim in this case. We disagree.
For purposes of establishing Title IX liability, we see no material difference
between the sexual harassment of a student by a teacher (as in Gebser) versus
by an assistant principal (as in this case).
4 On appeal, Plaintiffs argue for the first time that Johnson -- as an assistant
principal -- constituted a person “with authority to take corrective measures.”
Because Johnson had actual notice of his own misconduct and failed to remedy
USCA11 Case: 21-13023             Date Filed: 08/02/2022          Page: 10 of 14




10                          Opinion of the Court                        21-13023

whether the District responded to this information with deliberate
indifference.
        Immediately upon receiving the complaint from Doe’s par-
ents, Broadnax notified her supervisor and the District’s director of
risk management about the reported 31 January incident. District
officials contacted the police and the Department of Family and
Child Services. That same day, the District began investigating the
incident, including interviewing Doe and Johnson, and reviewing
Johnson’s emails. The District also prohibited Johnson from hav-
ing contact with students and arranged for Doe to transfer to an-
other school. One day after receiving Doe’s complaint, the District
decided not to renew Johnson’s contract. The District also re-
ported the alleged incident for further investigation by the Georgia
Professional Standards Committee, which later resulted in the rev-
ocation of Johnson’s teaching license.
      On this record, we cannot conclude that the District’s re-
sponse was “clearly unreasonable” under the known circum-
stances. See Sauls, 399 F.3d at 1285-87 (finding no deliberate indif-
ference when school officials responded to complaints about a


the situation, Plaintiffs say the District acted with deliberate indifference. We
reject this argument. First, arguments raised for the first time on appeal are
not properly before us. See Access Now, Inc. v. Sw. Airlines Co., 385 F.3d
1324, 1331 (11th Cir. 2004). Moreover, the Supreme Court has said that
“[w]here a school district’s liability [under Title IX] rests on actual notice prin-
ciples . . . the knowledge of the wrongdoer himself is not pertinent to the anal-
ysis.” See Gebser, 524 U.S. at 291.
USCA11 Case: 21-13023        Date Filed: 08/02/2022      Page: 11 of 14




21-13023                Opinion of the Court                         11

teacher’s harassment of students by investigating promptly the al-
legations, interviewing the pertinent parties, monitoring the
teacher’s conduct, and by instructing the teacher to avoid being
alone with male students); Davis v. DeKalb Cty. Sch. Dist., 233 F.3d
1367, 1373-75 (11th Cir. 2000) (finding no deliberate indifference
where school officials investigated the complaint, interviewed per-
tinent parties, ordered the alleged harasser to stay away from the
victim and to avoid being alone with female students, and moni-
tored closely the harasser’s behavior).
       Plaintiffs have failed to create a genuine issue of material fact
about whether the District acted with deliberate indifference. The
District was thus entitled to summary judgment on Plaintiffs’ Title
IX claim.

   B. 42 U.S.C. § 1983

        A school district “may not be liable under section 1983 on a
theory of respondeat superior.” Davis, 233 F.3d at 1375. Instead,
“[a] plaintiff seeking to impose liability on a municipality (school
district) under section 1983 must identify a municipal ‘policy’ or
‘custom’ that caused a deprivation of federal rights.” Id.
        That the District had an express policy prohibiting sexual re-
lationships between students and teachers is undisputed. Never-
theless, Plaintiffs contend that the District had a “policy, practice
and/or custom of lax investigation and non-responsiveness” to
complaints of teacher-on-student sexual harassment. We have
USCA11 Case: 21-13023             Date Filed: 08/02/2022         Page: 12 of 14




12                          Opinion of the Court                        21-13023

recognized that “a municipality’s failure to correct the constitution-
ally offensive actions of its employees can rise to the level of a cus-
tom or policy ‘if the municipality tacitly authorizes these actions or
displays deliberate indifference’ towards the misconduct.” See
Griffin v. City of Opa-Locka, 261 F.3d 1295, 1308 (11th Cir. 2001).
       Plaintiffs have offered no evidence supporting their conclu-
sory allegation that the District had a custom of “lax investigation
and non-responsiveness” in the face of complaints about teacher-
on-student sexual harassment. 5 Plaintiffs have evidenced no spe-
cific facts demonstrating that the District knew about or responded
inadequately to prior complaints of sexual harassment in general
or that the District knew about and responded with deliberate in-
difference to earlier complaints about Johnson’s misconduct. Nor
did the District act with deliberate indifference in response to the
complaint underlying this appeal.
       We also reject Plaintiff’s contention that the District can be
held liable under section 1983 because Johnson committed the


5 Plaintiffs argue incorrectly that they need only allege facts sufficient to state
a plausible claim for relief and, thus, need not prove that the District engaged
in a pattern of deliberate indifference. This “plausibility” standard -- a pleading
standard applicable at the motion-to-dismiss stage of the proceedings -- is in-
applicable here. To survive the District’s motion for summary judgment,
Plaintiffs must come forward with ‘specific facts showing that there is a genu-
ine issue for trial’” and may not rest upon the allegations set forth in their
pleadings. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
USCA11 Case: 21-13023       Date Filed: 08/02/2022    Page: 13 of 14




21-13023               Opinion of the Court                       13

alleged sexual assault while acting as an assistant principal. “Mu-
nicipal liability from a single action or decision may only be
deemed representative of the municipality if the acting official is
imbued with final policymaking authority.” See Doe, 604 F.3d at
1264 (emphasis in original) (quotations and brackets omitted); Mat-
thews v. Columbia Cty., 294 F.3d 1294, 1297 (11th Cir. 2002)
(“[O]nly those municipal officers who have final policymaking au-
thority may by their actions subject the government to § 1983 lia-
bility.”). An official has no “final policymaking authority” when his
decisions are “subject to meaningful administrative review.”
Denno ex rel. Denno v. Sch. Bd. of Volusia Cty., Fla., 218 F.3d 1267,
1276 (11th Cir. 2000).
       Plaintiffs have not shown that Johnson had “final policymak-
ing authority” sufficient to subject the District to section 1983 mu-
nicipal liability. Johnson (who shared his duties with another assis-
tant principal) was under the direct supervision of Principal
Broadnax who, in turn, reported to the executive director. Noth-
ing evidences that Johnson had authority to make unreviewable
decisions on behalf of the District. Because Johnson was no “final
policymaker,” his single act of misconduct cannot trigger munici-
pal liability. See Doe, 604 F.3d at 1264-65 (concluding that the
school principal was no “final policymaker” -- and thus could not
subject the school board to municipal liability -- when the principal
had authority to make mere recommendations to his supervisor,
which the supervisor was then free to accept or to reject).
USCA11 Case: 21-13023       Date Filed: 08/02/2022     Page: 14 of 14




14                     Opinion of the Court                 21-13023

      In sum, we affirm the district court’s grant of summary judg-
ment in favor of the District on Plaintiffs’ claims under Title IX and
under section 1983. We vacate the district court’s grant of sum-
mary judgment in favor of Johnson on Plaintiffs’ section 1983 claim
and remand for further proceedings.
    AFFIRMED IN PART, VACATED IN PART, AND
REMANDED.